Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
 
Response to Arguments
	 Applicants main argument is that the prior art rejection to Katsumata et al. (Polymer 2009, 50, 1389-1394) fails to explicitly teach the limitation that 80% of more of the R2SiO units are exactly 4 or 9.  Applicants argue, and additionally include a Declaration under 1.132 to show that it is customary to refer to the number of repeating units as an average number of repeating units, and is not meant to refer to an exact number of repeating units.  For the sake of providing prior art which is directed to this feature (and not to one where such a feature may or may not be present), a new prior art rejection is introduced below which unequivocally speaks to the feature of monodisperse oligosiloxanes, that is, molecules of monodisperse oligosiloxanes, and not to a distribution of oligosiloxanes.

Claim Objections
	Claim 1 is objected to.  The limitation “-O-R1” as found at the top of page 2 should be amended to OR1.  Additionally, the limitation “–N, -O, -S-aryl” should be amended to “-N-aryl, -O-aryl, -S-aryl,” for better clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parakka et al. (US 2006/0229423).
Parakka et al. teaches mono- and narrow disperse monofunctional silicones.  Scheme 3 of Parakka et al. teaches a method for preparing a monodisperse alkyl-hydroxy-mPDMS with a molecular weight of 613 g/mol and having the formula: 
    PNG
    media_image1.png
    103
    284
    media_image1.png
    Greyscale
.  This compound anticipates formula (I) of claim 1 with all (or at least, very nearly all) of the dimethylsiloxy units having exactly four dimethylsiloxy repeating units.  Additionally, the Z1-L- moiety of formula (I) corresponds to the R group attached to the silicon atom, which is taught as being an n-butyl or s-butyl group.  This C4 alkyl group can arbitrarily be broken down into a Z1-L group with L being a methylene group and Z1 being a C3 alkyl group.  Variable m in the compound above is equal to 1.  The –L-Z2 moiety of formula (I) corresponds to the 
    PNG
    media_image2.png
    67
    198
    media_image2.png
    Greyscale
group which can arbitrarily be broken down into a –L-Z2 group with L being a methylene group and Z2 being equal to 
    PNG
    media_image3.png
    66
    180
    media_image3.png
    Greyscale
, which is a substituted C2 hydrocarbon group satisfying claim 1.  The structure taught by Parakka et al. also satisfies formula (Ia) of claim 6.  Characterization of any of the compounds taught by Parakka et al. including the one shown above, require the addition of at least a solvent, which reads on a composition comprising a polyorganosiloxane which satisfies formula (I) of claim 1, thereby anticipating claim 12.  The epoxy-functional oligosiloxane starting material used to prepare the compound shown above also anticipates claims 1, 6 and 12.

Claims 1, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (Chem. Lett., 1990, 2133-2136).
Yoshino et al. teaches compound 1b where n is equal to 4 (tables 1 and 2).  Table 2 shows that compound 1b where n is equal to 4 is isolated with a purity of 85.1%.  Compound 1b 1 is equal to chloro, and variable Z2 is equal to hydrogen.  Given that the purity is not 100%, the product is inherently in a composition with approximately 15% other materials, thereby anticipating claim 12. 

Applicants Elected Species
Applicants elected species encompasses the following compounds:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

with variable L being equal to a C1-12 alkylene group, variable Z1 being equal to a trimethoxysilyl group as shown above, variable Z2 being equal to a C1-4 alkyl group as shown above.  Additionally, variable p is equal to 4 or 9 with the additional limitation that 80% or more of the R2SiO units are exactly 4 or 9.  A search of compounds satisfying the structure above is not taught or suggested in the prior art. Bubat et al. (US 20110160389) teaches Applicants elected compound (formula IX in paragraph 0113).  However, Bubat et al. does not teach or suggest an oligosiloxane having ≥80% repeating unit purity of 4 or 9 repeating units as required by the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766